Citation Nr: 9911982	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-26 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of stress fracture, pelvic 
bone.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a claim by the veteran 
seeking entitlement to service connection for a stress 
fracture of the pelvic bone, assigning a noncompensable 
disability rating.


REMAND

As previously indicated, entitlement to service connection 
for a stress fracture of the pelvic bone was granted by the 
RO in a rating decision dated June 1997.  A noncompensable 
disability rating was assigned at that time.  The veteran 
contends, in essence, that a compensable rating is warranted 
due to pain and due to her inability to obtain and maintain 
employment due to her service-connected disability.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because she has appealed an initial grant of less 
than full benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (where a veteran appeals the RO's initial assignment 
of a rating, for a service-connected disorder, that 
constitutes less than a complete grant of benefits permitted 
under the rating schedule, he or she has established a well-
grounded claim); see also Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where a veteran asserted that a condition 
had worsened since the last time a claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he or she established a well-grounded 
claim for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist her with the development of her claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This includes a duty to obtain all 
pertinent medical records which have been called to its 
attention by the veteran and by the evidence of record.  
Culver v. Derwinski, 3 Vet. App. 292 (1992).  In this regard, 
the Board notes that the veteran's service medical records 
appear to be incomplete.  Her DD-214 shows that she served 
from April 1996 to March 1997 and was discharged honorably 
for failure to meet procurement medical fitness standards.  
However, the veteran's service medical records end in January 
1997.  Moreover, the most recent records indicate that the 
veteran was being processed through Medical Board 
proceedings.  A January 16, 1997, record indicates that the 
veteran was seen to discuss a Medical Board and that she 
underwent a bone scan, but that the results of the bone scan 
were not yet available.  A January 23, 1997, record indicates 
that the status of her Medical Board was unknown and that the 
results of her bone scan were still not available.  The last 
medical record, dated January 24, 1997, reflects that the 
veteran was being seen for follow-up for Medical Board.  No 
further service medical records are in the claims file, 
including no results of a January 1997 bone scan, nor any 
Medical Board report.  This is inconsistent with the 
veteran's testimony before a hearing officer at the RO, in 
November 1997, when she indicated that she was seen by a Dr. 
Jacobs during service in late February or early March of 
1997.  A possible reason for the lack of records could be 
that the veteran's claim for service connection for her left 
hip condition was received at the RO less than 2 weeks after 
the effective date of her discharge; service medical records 
were requested by the RO at that time.  In any event, the 
Board finds that an additional search for service medical 
records should be undertaken, especially in light of the fact 
that any found records would be so recent in time and, thus, 
probative of the current status of the veteran's disability.

The Board also finds that the veteran has specifically 
claimed that she is entitled to a compensable rating due to a 
failure to obtain and maintain employment.  She made this 
contention in her September 1997 VA Form 9.  Her accredited 
representative also made this argument in its January 1999 
written brief presentation.  The Board finds that this is a 
claim for an increased disability rating based on an 
extraschedular rating pursuant to 38 C.F.R. § 3.321  (1998).  
However, the claims file does not show that the RO considered 
the applicability of these regulatory provisions and notice 
of the provisions was not provided in its Statement of the 
Case or Supplemental Statement of the Case.  Thus, the Board 
finds that this matter should be considered by the RO prior 
to Board review.

In light of the above, the Board finds that further 
development of this case is necessary before the veteran's 
claim can be properly adjudicated.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should make a request for any 
additional, available service medical 
records, dated after January 1997, 
including, but limited to, a January 1997 
bone scan report and a February or March 
1997 Medical Board report.  All records 
obtained should be added to the claims 
folder.  

2.  Upon completion of the foregoing, the 
RO should review the veteran's claim 
seeking entitlement to an increased 
(compensable) disability rating for 
service-connected residuals of stress 
fracture, pelvic bone.  In doing so, the 
applicability of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321  (1998), 
should be considered.  If the RO finds 
that an updated VA examination is 
warranted, such an examination should be 
scheduled and the veteran provided notice 
of the time, place, and date of the 
examination.

3.  If the decision remains adverse to 
the veteran, she and her representative 
should be so notified, and provided with 
a reasonable period of time within which 
to respond.  The RO should ensure that 
any Supplemental Statement of the Case 
furnished to the veteran and her 
representative contains all relevant 
statutory and regulatory provisions that 
were not set forth in the Statement of 
the Case.  The case should thereafter be 
returned to the Board for further review, 
as appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
action is required of the veteran until she receives further 
notice.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



